El Juez PuesideNte Se. del Tobo,
emitió la opinión del tribunal.
G. Arbona & Co., una sociedad mercantil de Ponce, P. B., demandó a Luis Ortiz y Alcides Núñez en cobro de $1,022.58.
En la demanda se alega, en resumen, que en' mayo de 1918 los demandados constituyeron, en unión de José Blay, una sociedad mercantil en comandita bajo la razón de Ortiz, Núñez y Cía., S. en C., siendo los demandados gestores y Blay comanditario. La sociedad así constituida se dedicó al negocio de compra y venta de provisiones que realizaba en su establecimiento principal, sito en la calle de Atocha de Ponce, y en una sucursal que tenía abierta en la calle de'la Villa de la misma ciudad de Ponce a nombre del socio Alcides Núñez. Este, para surtir la sucursal, compró a la demandante, en junio de 1918, provisiones cuyo valor, $1,022.58, no ha sido satisfecho por la sociedad, ni por sus socios, ni por ninguna otra persona. Ortiz, Núñez y Cía., S. en C., se disolvió traspasando todos sus bienes a otra sociedad denominada L. Ortiz y Cía. que no asumió el pago de las deudas de Ortiz, Núñez y Cía., S. en C.
Nada consta en los autos con respecto al demandado Al-cides Núñez. Ni siquiera si fue o no emplazado. El de-mandado Luis Ortiz excepcio.nó la demanda y, declaradas sin lugar sus excepciones, archivó su contestación, negando que Ortiz, Núñez y Cía., S. en C. tuviera sucursal alguna y que el socio Alcides Núñez comprara las provisiones a la demandante por cuenta de la sociedad para la sucursal. En cuanto a la disolución de la sociedad, se aceptó el hecho pero *307se negó que la nueva sociedad no asumiera el pago de las deudas realmente contraídas por la extinguida.
Como materia nueva de oposición se alegó en la contes-tación que las provisiones a que se refiere la demanda fue-ron vendidas por la demandante a Alcides Núñez particu-larmente para una tienda que tenía en la calle de la Villa de la ciudad de Ponce, P. E.
Se celebró el juicio, se practicó la prueba y la corte de-claró la demanda sin lugar archivando una “relación del easo y opinión,” que dice:
“Este caso se vió ante esta Corte, en los días 16 y 17 de enero de 1922, previo señalamiento en el calendario civil, compareciendo la parte demandante representada por el abogado señor Vicente Zayas y Pizarro y los demandados por su abogado señor Rafael Martínez Nadal.
“En el acto de la vista la parte demandante presentó prueba testifical y documental, presentando la parte demandada solamente prueba documental.
“La corte como resultado de la evidencia en conjunto es de opi-nión que la lejr y los becbos en este easo están a favor de los de-mandados Luis Ortiz y Alcides Núñez Ortiz y en contra de la de-mandante G-. Arbona & Co. y que debe registrarse una sentencia desestimando la demanda en todas sus partes, con costas a cargo de la demandante.
“Regístrese por el secretario una sentencia de conformidad con los términos de esta opinión en el libro correspondiente.”
No conforme con la sentencia, la demandante apeló para ante esta Corte señalando en su alegato la comisión de cua-tro errores. El primero se refiere a no haberse dado cum-plimiento por la corte al artículo 227 del Código de Enjui-ciamiento Civil. Los otros tres a la apreciación de la prueba.
Argumentando el primer error sostiene el apelante que la “relación del caso y opinión” redactada por la corte sen-tenciadora no es la que exige el artículo 227 del Código de Enjuiciamiento Civil. Estamos conformes. En todos los *308casos deben los jueces exponer los lieclios y la ley que lian aplicado. 'Para ello no es necesario escribir largas opinio-nes, y con ello se logra que la misma conciencia judicial ac-túe con más seguridad. Al extraer de un caso sus lieclios esenciales, es que mejor se observan las cuestiones envuel-tas, y al consignar expresamente la ley o la jurisprudencia a cuya luz las cuestiones se resuelven, existe para el juez una última oportunidad de aquilatar la justicia de su fallo. Pero la omisión que se nota, no lleva consigo la revocación de la sentencia de acuerdo Con la jurisprudencia estable-cida por esta corte, tanto más cuanto que no consta que la parte apelante se quejara de ello en la corte inferior.
Los tres restantes errores pueden estudiarse conjunta-mente.
Comenzó la parte demandante su prueba presentando una copia de la escritura de compraventa y modificación de contrato otorgada por Alcides Núñez,' Luis Ortiz y Andrés Grillasca, el último como apoderado de José Blay, en Ponce, el 28 de junio de 1918. En dicha escritura se hace refe-rencia a la otorgada el mes anterior constituyendo la sociedad Ortiz, Núñez y Cía., S. en C., a la cual el socio Ortiz aportó $3,380, el socio Núñez $1,089 y el comandita-rio Blay $3,095, y se hace constar la separación del socio Núñez quien vendió su participación a la propia mercantil de que formaba parte por la suma de $1,400, pagadera como sigue: “450 dollars pagados por la sociedad por las cuen-tas privadas de Alcides Núñez; 450 dollars que entrega en este acto en billetes americanos de curso legal, y los $500 restantes, en efectos de comercio que tiene la mercantil en una sucursal en la calle de la Villa de la ciudad de Ponce.” Las itálicas son nuestras.
Dicha escritura contiene otra cláusula que dice, en lo per-tinente, así:
“Tercera: Convienen las partes cada una en la representación que ostenta que los actos verificados por don Alcides Núñez mien-*309tras filé socio gestor de la citada mercantil quedarán en toda su fuerza y vigor,.haciendo constar el señor Núñez que no lia contraído otro compromiso que compras para la firma de la que fue socio.”
Luego introdujo la demandante los testigos Mirabal y Castellano. Ambos fueron sus empleados y el primero arin lo era en el momento del juicio. Sus declaraciones tienden a demostrar que cuando Alcides Núñez personalmente com-pró las provisiones a la demandante manifestó que eran para la Sucursal de Ortiz, Núñez y Cía., S. en C. Declaró otro testigo, Manuel Vallés, que parece ser socio de la deman-dante, quien entre otras cosas, dijo:
“Alcides Núñez nos dijo que la sucursal esa tenía la patente a nombre de él y que el. almacén del pueblo iba a comprar también, principió a comprar unas arenques, él mismo indicó que para no confundir las cuentas del almacén con las de la sucursal, que le abrieran las del almacén a nombre de él y las de la sucursal a nom-bre de Ortiz, Núñez y Cía.
El demandado presentó como prueba un borderó de 27 de junio de 1918 ascendente a $311.75 por efectos compra-dos a la demandante por Alcides Núñez. Es un liecho claro que Ortiz, Núñez y Co., S. en C., no figuran como deudores en los libros de comercio de la demandante. En ellos apa-rece Como deudor de la suma reclamada en este pleito Al-cides Núñez individualmente. Lo mismo en el borderó.
Ese es, en síntesis, el resultado de la prueba. A nues-tro juicio la sentencia debe ser confirmada. No bay moti-vos suficientes para alterar la conclusión del juez senten-ciador. Sus propios libros liablan en contra de la deman-dante. Si fue cierto el arreglo que liizo con Alcides Núñez, debió para su propia garantía haberlo hecho constar actual-mente por medio de una nota en su contabilidad. No lo hizo y no tiene a quien quejarse más que a ella misma. No po-demos decidir que la corte ejercitara mal su propio juicio, *310su conciencia de juzgador, al dejar de creer la prueba tes-tifical de la demandante.
Insiste mucho la demandante en la escritura.' Sostiene que de ella aparece declarado por los propios socios de Ortiz, Núñez y Oía., S. en C., que la tienda de la calle- de la Villa para la cual se vendieron las provisiones era una su-cursal perteneciente a la sociedad y que disuelta ésta son responsables sus socios.
En primer lugar si bien el uso de la palabra “sucursal” parece indicar la idea de dependencia o pertenencia, es lo cierto que en la escritura no se consigna expresamente que la sucursal perteneciera a la sociedad, sólo se dice que parte del precio de la compra de la participación del socio Núñez se paga “en efectos de comercio que tiene la mercantil en una sucursal.”
La escritura de que se trata fué admitida con la oposb ción del demandado basada en su falta de validez por no haber comparecido personalmente a otorgarla el socio co-manditario. Pero prescindiendo de la objeción y dándole toda la fuerza probatoria que pueda, tener, de ella resulta que la nueva sociedad constituida, si es que puede estimarse así, asumió las obligaciones de la antigua que duró, a juz-gar por los documentos, menos de dos meses, haciéndose constar expresamente que los actos ejecutados por Núñez quedarían en toda su fuerza y vigor, y la acción en este pleito se ejercita no contra la nueva sociedad, sino contra los gestores de la antigua en su carácter personal, mejor dicho contra uno solo de los gestores.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez. Asociado Sr. Wolf disintió.